Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PRESS RELEASE For Immediate Release Contact: Ken F. Parsons, Sr.  Chairman / CEO (360) 459-1100 (360) 459-0137 (Fax) Venture Financial Group, Inc. Announces Cash Dividend Olympia, Wash. January 19, 2007 - Venture Financial Group, Inc., parent company of Venture Bank, announced that on January 17, 2007, the Board of Directors declared a cash dividend of eight cents per share payable February 9, 2007 to all shareholders of record as of January 29, 2007. This is a 6.67% increase over the previous dividend. The dividend is the thirty-second consecutive quarterly dividend to be paid to shareholders. Venture Bank, with 17 financial centers in four western Washington counties offers a full spectrum of financial services including commercial, construction, residential and consumer lending, deposit products, and other banking services. The bank also provides a broad range of investment services through its subsidiary Venture Wealth Management, Inc. Further information about the bank may be found on the Internet at www.venture-bank.com.
